Citation Nr: 0639932	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  06-06 899A	)	DATE
	)
	)

On appeal from the
James A. Quillen Department of Veterans Affairs (VA) Medical 
Center (MC) in Mountain Home, TN


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Norton Community Hospital from July 14, 
2005, to July 18, 2005.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1945 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the James 
A. Quillen VAMC in Mountain Home, TN, which denied 
reimbursement of unauthorized inpatient medical services 
provided July 14, 2005, through July 18, 2005.  

The Board has granted the veteran's motion to advance this 
appeal on its docket.


FINDING OF FACT

1.  The veteran, has been granted a total disability rating 
based upon individual unemployability due to service-
connected disabilities effective May 1, 1987,

2.  Hospitalization from July 14, 2005, to July 18, 2005, at 
Norton Community Hospital was for an emergency, such that 
delay in treatment would have been hazardous to the veteran's 
life or health.

3.  At the time of the hospitalization at Norton Community 
Hospital in July 2005, no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Norton Community Hospital from July 14, 
2005, to July 18, 2005 are met.  38 U.S.C.A. §§ 1710, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.121 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
does not apply in this case.  The Secretary-enacted 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2006).  The Court 
has held that all three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection is currently in effect for post-traumatic 
stress disorder with anxiety and depression, rated as 50 
percent disabling; limitation of motion and weakness of the 
right arm and right hand grip, secondary to 3rd degree burns, 
rated as 40 percent disabling; and multiple healed scars, 
chest and right side of neck following 3rd degree burns, 
rated as 30 percent disabling.  A total disability evaluation 
based upon individual unemployability has been in effect from 
May 1, 1987.  

On July 14, 2005, the veteran was hospitalized at Norton 
Community Hospital.  Hospital records show that the veteran 
presented to the emergency room with complaints of increased 
bilateral lower extremity edema which was worsening.  The 
veteran had complained of increased shortness of breath 
several days prior to admission, and noted lightheadedness 
that had begun the previous day.

The medical history was noted to be significant for 
congestive heart failure; diabetes mellitus Type II; coronary 
artery disease, four previous post myocardial infarctions; 
coronary artery bypass grafting; and chronic obstructive 
pulmonary disease.  Admission lab work showed troponin was 
.05.  Brain natriuretic peptide (BNP) was 928.  

Higher BNP levels have been correlated with significant 
cardiovascular disease, especially once levels exceed three 
or four times normal.  The median BNP for males over 60 has 
been reported as 40.  Gavin I.W. Galasko, Avijit Lahiri, 
Sophie C. Barnes, Paul Collinson, and Roxy Senior, What is 
the normal range for N-terminal pro-brain natriuretic 
peptide?, European Heart Journal (published in advance online 
July 2005), available at 
http://eurheartj.oxfordjournals.org/cgi/content/full/26/21/22
69.  A number of studies have also shown that BNP levels 
strongly correlate with short term prognosis; the higher the 
level of BNP, the worse the prognosis.  Omland T., et al.  
Circulation 2002, available at, 
http://www.phoenixpeptide.com/Catalog%20Files/BNP%20Section/B
NP-Kit.html.

The EKG revealed excellent ventricular pacing at a rate of 
70.  A chest X-ray on admission demonstrated increased 
bronchovascular markings consistent with congestive heart 
failure.  

The veteran was placed on telemetry and fluid restrictions at 
1500 ml. per day.  The veteran's home medications were also 
continued.  Over the next several days, the veteran improved 
clinically with his lower extremity edema improving and BNP 
was decreasing.  Lasix was adjusted as necessary.  

On July 18, 2005, the veteran was doing well but was 
complaining of significant pain in both knees over the last 
several days, with the left being greater than the right.  
His edema resolved to his baseline.  X-rays of the knees were 
obtained which showed arthritic changes and a small effusion 
on the left.  40 cc of fluid was drawn out of the knee and it 
was injected with 80 mg of Kenalog.  The veteran was noted to 
be able to be discharged at that time.  

Discharge diagnoses of acute exacerbation of congestive heart 
failure; renal insufficiency; DM Type II; coronary artery 
disease; chronic obstructive pulmonary disease; 
osteoarthritis of the bilateral knees; and anemia, were 
rendered.  

In an August 2005 determination, it was noted that the claim 
for unreimbursed medical expenses was not approved as the 
care was not rendered in a medical emergency of such a nature 
that delay would have been hazardous to life or health and 
that VA facilities were feasibly available to provide the 
care.  

In his October 2005 notice of disagreement, the veteran 
reported that he had called his primary care physician, Dr. 
A. Mullins, who advised him to go directly to the emergency 
room based on his symptoms.  The veteran stated that he was 
the sole provider for himself, and that he was experiencing 
weakness and severe swelling in both legs, causing difficulty 
in getting around.  He felt, based upon his history of 
congestive heart failure and several silent heart attacks, 
that he was unable to drive himself to the Veterans' Hospital 
in Johnson City, which was 84 miles from his home.  He stated 
that Norton Hospital was the closest hospital to his home (10 
miles).  

He argued that his BNP of 928, and the amount of Lasix given 
to him indicated that his disability was severe.  He stated 
that these two findings alone should be enough to indicate 
need for hospital care.  The veteran noted that apparently 
Dr. Mullins and the emergency room physicians also felt 
immediate hospital care was necessary.  

In support of his claim, the veteran submitted a September 
2005 letter from Dr. Mullins, of the Norton Community 
Hospital, who indicated that he was the veteran's primary 
care physician.  He noted the veteran's hospitalization at 
the Norton facility from July 14, 2005, to July 18, 2005.  He 
related that the veteran had presented to the hospital with 
severe pulmonary edema requiring immediate hospitalization.  
He stated that the veteran was by no means able, nor would he 
have been safe, to travel to a VA facility.

In October 2005, the matter was reviewed by a VA physician.  
The physician completed a check list indicating that the 
veteran was treated for a service-connected disability or 
adjunct, but that emergent treatment was not required and 
that VA facilities were feasibly available.  He noted that 
the veteran had had the symptoms for several days and that 
Tropine levels were normal. 

In his February 2006 substantive appeal, the veteran argued 
that the July 2005 hospitalization had been for severe 
pulmonary edema and congestive heart failure which was life 
threatening if not treated immediately.  He noted that it 
would have taken him one and one-half hours to travel to the 
VA hospital, as opposed to 15 minutes travel to Norton 
Hospital.  The veteran stated that he used VA when feasible.  

The veteran also submitted pages from an unidentified medical 
dictionary that report that the sudden onset of pulmonary 
edema associated with some case of heart failure was a life 
threatening condition requiring immediate treatment.

Analysis

The veteran meets the criteria of a veteran who has a total 
disability permanent in nature from a service-connected 
disability.

With respect to whether an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of an "emergency".  An emergency has been defined 
by the United States Court of Appeals for Veterans Claims as 
"a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. at 147 (1994).  The provisions of 
38 C.F.R. § 17.1002, implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 
38 U.S.C.A. § 1725 (West 2002)), does define emergency 
services.  See 38 C.F.R. § 17.1002(b) (2006).  Although not 
necessarily binding when considering reimbursement under 38 
C.F.R. § 17.120, it does provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency exists where treatment 
is for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The veteran has indicated that he spoke with his physician 
about his symptoms and was told to immediately go to the 
emergency room.  There is no evidence rebutting the veteran's 
statement.  

The veteran has a well documented history of severe heart 
disease.  This history combined with the advice of his 
physician supports a conclusion that he reasonably would 
believe that this was an emergency situation.

The VA physician indicated that emergent treatment was not 
required inasmuch as the veteran's symptoms had been present 
for several days.  This analysis does not account for the 
report that while some of the symptoms may have been present 
days earlier; they were now reported to be worsening.  Other 
symptoms, such as weakness, were reported to be of more 
recent onset.

In support of the veteran's assertions, his private physician 
has provided a letter indicating that the veteran presented 
to the hospital with severe pulmonary edema requiring 
immediate hospitalization.  

The Board concludes that the weight of the evidence is in 
favor of a finding that medical care was provided for a 
medical emergency and that delay would have been hazardous to 
the veteran's health.

The private physician has further noted that the veteran was 
by no means able to travel to a VA facility for treatment.  
This opinion seems consistent with the veteran's distance 
from the nearest VA facility and the severity of his 
condition.  The VA physician did not provide further 
explanation for the conclusion that VA facilities were 
feasibly available.

Given the distance to the nearest VA facility, and the 
severity of the veteran's symptoms, the evidence is in at 
least equipoise on the question of whether a VA facility was 
feasibly available.  

Resolving reasonable doubt is favor of the veteran, the 
requirements for reimbursement of unauthorized medical 
expenses are satisfied.  The appeal is granted.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
expenses for services rendered at Norton Community Hospital 
from July 14, 2005, to July 18, 2005, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


